ARKWRIGHT MUTUAL INSURANCE CO., Plaintiff-Appellant,

                                                     v.
BANK OF AMERICA, N.A. (SOUTH), f.k.a. NationsBank of Florida, N.A., NationsBank, N.A. (South),
Defendant-Appellee.

                                               No. 99-11396.

                                       United States Court of Appeals,
                                              Eleventh Circuit.

                                                Feb. 6, 2001.

Appeal from the United States District Court for the Southern District of Florida. (No. 96-02969-CV-ASG),
Alan S. Gold, Judge.
Before GODBOLD, COX and MESKILL*, Circuit Judges.

        Prior report: 212 F.3d 1224.

        BY THE COURT:
        The parties' joint motion to dismiss this appeal with prejudice, due to settlement, with the parties

bearing their own costs and attorneys' fees, is GRANTED.
        All remaining pending motions are DENIED AS MOOT.

        On its own motion, the Court hereby WITHDRAWS its published opinion in this appeal. See Key

Enterprises of Delaware, Inc. v. Venice Hospital, 9 F.3d 893, 894-5 (11th Cir.1993) (en banc).




   *
    Honorable Thomas J. Meskill, U.S. Circuit Judge for the Second Circuit, sitting by designation.